IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-11077
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

MICHAEL RAY SINQUEFIELD,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:00-CR-213-1-E
                        --------------------
                            June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Ray Sinquefield appeals his conviction following his

guilty plea to possession of methamphetamine with intent to

distribute.    He argues that the district court erred when it

ruled that he lacked standing to bring his motion to suppress

evidence.   Sinquefield fails to demonstrate that he had an

individual subjective and legitimate expectation of privacy in

the mobile home.     Minnesota v. Carter, 525 U.S. 83, 90 (1998);

United States v. Vega, 221 F.3d 789, 795 (5th Cir. 2000), cert.

denied, 531 U.S. 1155 (2001).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.